DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 are pending in this application.               Claim 1 is presented as an amended claim.
               Claim 2 is presented as an original claim.
               Claims 3 and 4 are newly presented.
               No claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 9811085 B1) in view of Lathrop et al. (US 20170259832 A1) (hereinafter Lathrop) in further view of Watanabe et al. (US 20190113357 A1) (hereinafter Watanabe). As regards the individual claims:
Regarding claim 1, Hayes teaches an:
autonomous driving vehicle management system (Hayes: Clm. 001; parking analysis system [for] autonomous and non-autonomous vehicles)
a vacancy situation acquisition unit configured to acquire a vacancy situation at the parking stations (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
the vacancy situation acquired by the vacancy situation acquisition unit (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of ):
an information providing unit configured to provide the user with information relating to the drop-off available area specified by the drop-off available area specifying unit (Hayes: Col. 20, lns. 46-67, Col. 21, lns 01-07; user interface 700 [allows user to] select a maximum distance he or she is willing to walk from the parking location to his or her destination [for use by drop-off available area specifying unit] in making parking recommendations [and] user interface 800 providing a parking recommendation. The interface includes the address of the recommended parking location, as well as a cost associated with the recommended parking location) (Hayes: Fig. 007 and 008).

    PNG
    media_image1.png
    723
    402
    media_image1.png
    Greyscale

However, neither Hayes nor Lathrop explicitly teach:
for providing a user with an autonomous driving vehicle that is capable of autonomous driving at a plurality of autonomous driving allowable areas respectively 
A parking system that accounts for areas in which autonomous driving is prohibited (Lathrop: ¶ 021; data may be collected in relation to geographic zones in which autonomous driving is discouraged or prohibited (e.g., geofences) [and may be used to] define the areas in which a semi-autonomous vehicle may not be driven in autonomous driving mode (e.g., school zones, government buildings, neighborhoods, private parking lots, etc.)).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Lathrop teaches the limitation based on the logic that if Lathrop prevents entry into areas in which autonomous driving is prohibited, the system would capable of autonomous driving at a plurality of autonomous driving allowable areas respectively associated with a plurality of parking stations.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hayes with the teachings of Lathrop based on a motivation to implement a system that allows autonomous vehicles to safely interact with areas of restricted autonomous vehicle behavior such as a parking lot (Lathrop: ¶ 021)
and the autonomous driving allowable area (Lathrop: ¶ 021; geofence data may define the areas in which a semi-autonomous vehicle may not be driven in autonomous driving mode (e.g., )
Neither Hayes nor Lathrop explicitly teach:
a drop-off available area specifying unit configured to specify a drop-off available area where the autonomous driving vehicle can be dropped off based on; however, Watanabe does teach:
a drop-off available area specifying unit configured to specify a drop-off available area where the autonomous driving vehicle can be dropped off based on (Watanabe: ¶ 047-048; the alighting position setting device 1 obtains information on the surroundings situation at the destination input from the communication unit 2 [and] derives a specific point according to the predetermined proposed condition of the alighting position based on the request for the alighting position corresponding to the [options selected by the driver] using the alighting position setting unit 13. When the alighting position at the destination is set, the alighting position setting device 1 ends the current processing. Thereafter, the autonomous driving ECU 3 performs the autonomous driving toward the alighting position set by the alighting position setting device 1.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hayes with the teachings of Watanabe based on a motivation to improves autonomous vehicle parking 
and a vehicle return control unit configured to cause the autonomous driving vehicle dropped off in the autonomous driving allowable area to move from the vehicle return location to the parking station associated with the autonomous driving allowable area by autonomous driving (Hayes: Col. 19, lns. 3-11; if the request for parking was received from an autonomous vehicle [and] generate instructions to travel to the recommended parking location. In step 518, the generated instructions may be transmitted to the autonomous vehicle via the autonomous vehicle control computing device 140. Transmission of the instructions may cause the autonomous vehicle to travel to the recommended parking location in step 519.)
Regarding claim 2, as detailed above, Hayes as modified by Lathrop as modified by Watanabe teach the invention as detailed with respect to claim 1. Hayes further teaches:
a position recognition unit configured to recognize a vehicle position of the autonomous driving vehicle (Hayes: Col 7, lns 46-50; A Global Positioning System (GPS), locational sensors positioned inside the vehicles 210 and 220, and/or locational sensors or devices external to the vehicles 210 and 220 may be used determine the route, lane position, and other vehicle position/location data.)
wherein the drop-off available area specifying unit is configured to acquire information on a distance to empty of the autonomous driving vehicle on which the user Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
and to specify the drop-off available area based on the vacancy situation (Hayes: Col. 6, ln 22-38; the parking inventory module 153 may retrieve current parking availability data from parking inventory database 154 and match the available inventory to one or more requests for a parking location [further] the parking inventory module 153 may be configured to receive data associated with available parking locations (e.g., GPS or other location information, time and/or date of availability, and the like), for instance, from one or more owners or users associated with the parking locations, may determine or receive a cost associated with parking in the various parking locations, and/or may assist in providing one or more recommended parking locations)
the vehicle position (Hayes: Col. 4 38-54; parking analysis module 113 may evaluate the data collected and retrieved and may identify one or more recommended parking locations (e.g., via address, GPS location information, or the like) )
and the information on the distance to empty (Hayes: Col. 17, lns. 43-64; maintenance issue may be detected [including, inter alia,] fuel [after which] the parking analysis server may evaluate the maintenance information and may revise a parking recommendation based on the maintenance information. For instance, the parking analysis system may identify one or more potential parking locations at which the maintenance issue can be addressed [including where] fuel may be obtained)
However, neither Hayes nor Lathrop explicitly teach:
the autonomous driving allowable area; however, Lathrop teaches:
A parking system that accounts for areas in which autonomous driving is prohibited which are defined as geofenced (Lathrop: ¶ 021; geofence data may define the areas in which a semi-autonomous vehicle may not be driven in autonomous driving mode (e.g., school zones, government buildings, neighborhoods, private parking lots, etc.))
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Lathrop teaches the limitation based on the logic that if Lathrop prevents entry into areas in which autonomous driving is prohibited, the system would capable of autonomous driving in autonomous driving allowable area.
Regarding claim 3, as detailed above, Hayes as modified by Lathrop as modified by Watanabe teach the invention as detailed with respect to claim 1. Hayes further teaches:
wherein the drop-off available area specifying unit is further configure to, among a plurality of drop-off available areas, specify a drop-off available area having a shorter distance from the autonomous driving vehicle (Hayes: Col. 14, lns. 49-53; the system may automatically modify preferences to include a fewer number of blocks or shorter walk to the destination. In some examples, a user may have an option to opt out of automatic modification of one or more preferences).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Lathrop in view of Watanabe in view of Chen et al. (US 20200311846 A1) (hereinafter Chen). As regards the claim:
Regarding claim 4, as detailed above, Hayes as modified by Lathrop as modified by Watanabe teach the invention as detailed with respect to claim 1. However, none explicitly teach:
wherein the drop-off available area specifying unit is further configured to, specify an overlapping area in which a plurality of autonomous driving allowable areas overlap, as the drop-off available area; however, Chen does teach:
wherein the drop-off available area specifying unit is further configured to, specify an overlapping area in which a plurality of autonomous driving allowable areas overlap, as the drop-off available area (Chen: ¶¶ 039-040; pickup and drop-off locations may be determined based on [inter alia] proximity to areas having a high demand for transportation requests [furthermore t]he designated pickup and drop-off locations may be determined based on proximity to locations 
The use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both the modified Hayes device and Chens’s base devices are similar systems designed for the facilitation of picking and up and dropping off autonomous vehicle passengers, but Chen’s systems has been improved by recognizing the possibility of defining and considering overlapping autonomy-enabled zones. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Chens’s known improvement to Hayes‘s known system and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. 
Response to Arguments
Applicant's remarks filed December 1, 2021 have been fully considered.
Applicant’s arguments, see Applicant’s Arguments, filed December 01, 2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The subject matter eligibility rejection of claims 1-2 has been withdrawn.
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Obayashi et al. (US 20200160710 A1) which discloses parking assist system that uses integrated parking lot sensors to notify autonomous vehicles to an available position for enabling the entry or the exit of the assisted vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 



/MACEEH ANWARI/Primary Examiner, Art Unit 3663